       4:19-cv-01617-DCC          Date Filed 06/05/19       Entry Number 1        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF SOUTH CAROLINA

                                     FLORENCE DIVISION


Thomas Vick Vause,                              ) Case No.: ________________________
                                                ) (Formerly: 2019CP1600475)
                                                )
                                     Plaintiff, )
                                                )
                      v.                        )
                                                )          NOTICE OF REMOVAL
                                                            (Jury Trial Demanded)
U.S. Xpress, Inc.,                              )
                                                )
                                                )
                                   Defendant. )

TO:    THE UNITED STATES COURT:

       Defendant U.S. Xpress, Inc., would respectfully show the Court in support of its Notice of

Removal that:

       1.       The Summons and Complaint in this action were filed on May 3, 2019 in the Court

of Common Pleas for Darlington County, South Carolina. Attached for the Court are copies of

Plaintiff’s Summons and Complaint. The Complaint is the first pleading served upon the Defendant

in this action and service was affected on May 8, 2019. Therefore, removal is timely under 28

U.S.C. §1446(b).

       2.       The United States District Court has jurisdiction over this action pursuant to 28

U.S.C. §1332. The Plaintiff is a resident and citizen of the State of South Carolina, county of

Chesterfield; and Defendant is incorporated in the State of Nevada and has its principal place of

business in the State of Tennessee. The action has been brought by the Plaintiff against the

Defendant for the alleged accident which occurred in Tangipahoa Parish, Louisiana.
       4:19-cv-01617-DCC          Date Filed 06/05/19        Entry Number 1       Page 2 of 2




       3.      Venue is proper in this matter in the Florence Division of this Court in accordance

with 28 U.S.C. §1441(a). Venue is improper in Darlington County as pled and filed in Plaintiff’s

Complaint. However, based on the allegations of the Complaint, venue would be proper in

Chesterfield County which is within this Division.

       4.      Upon information and belief, the amount in controversy in this matter exceeds

$75,000.00 as Plaintiff alleges he has suffered physical harm to his person, loss of enjoyment of life,

mental pain and anguish, incur medical bills, and a limitation of motion. Defendant’s Counsel sent

Plaintiff an email to Plaintiff’s Counsel’s requesting a stipulation to damages of $75,000 or less on

May 23, 2019 and a follow up email on May 30, 2019. Additionally, at least one phone call was

placed to Plaintiff’s Counsel’s office regarding removability. Defendant has not heard back from

Plaintiff regarding removability or the stipulation of damages. Accordingly, Defendant understands

that the amount in controversy exceeds $75,000.

       5.      Defendant has filed no pleadings in this action with the Court of Common Pleas for

the State of South Carolina in response to this Complaint; however, Defendant’s Answer to the

Plaintiff’s Complaint is filed herewith contemporaneously.

       6.      Defendant has furnished a copy of this Notice of Removal to the Clerk of Court

for Darlington County.

                                       Respectfully submitted,

                                       SWEENY, WINGATE & BARROW, P.A.

                                       s/Marshall C. Crane
                                       Mark S. Barrow, Esquire, Federal I.D. No.: 1220
                                       Marshall C. Crane, Esquire, Federal I.D. No.: 12455
                                       1515 Lady Street
                                       Post Office Box 12129
                                       Columbia, South Carolina 29211
Columbia, South Carolina               (803) 256-2233
June 4, 2019                           ATTORNEYS FOR THE DEFENDANT
